United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Wilmington, DE, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-600
Issued: August 6, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 27, 2006 appellant filed a timely appeal from a November 9, 2006 Office
of Workers’ Compensation Programs’ decision, denying his claim for a recurrence of total
disability. The Board also has jurisdiction over a December 12, 2006 decision, terminating his
wage-loss compensation benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant sustained a recurrence of total disability on
April 25, 2006; and (2) whether the Office met its burden of proof in terminating his wage-loss
compensation benefits effective December 12, 2006.
FACTUAL HISTORY
This case was previously before the Board. By decision dated September 22, 2006, the
Board affirmed Office decisions dated September 28, 2005 and February 14, 2006, terminating
appellant’s compensation and schedule award benefits effective August 8, 2004 for refusing a

suitable job offer.1 The September 22, 2006 decision of the Board is herein incorporated by
reference.
On June 24, 2002 appellant, then a 42-year-old mail clerk, filed an occupational disease
claim that was accepted for bilateral carpal tunnel syndrome.2 He underwent carpal tunnel
release surgery on March 20 and September 17, 2003 and received compensation for temporary
total disability. Appellant returned to work in a full-time modified position in August 2004. On
September 8, 2005 his work hours were reduced by his physician to 24 hours a week due to a
worsening of his accepted conditions. On January 4, 2006 appellant’s work hours were reduced
by his physician to 16 hours a week. He stopped work completely on April 25, 2006. Appellant
returned to his modified position in a full-time capacity on November 20, 2006.
On March 13 and July 17, 2006 Dr. Robert A. Smith, a Board-certified orthopedic
surgeon and an Office referral physician, reviewed a history of appellant’s condition and
provided findings on physical examination. He stated that appellant had some mild
electrodiagnostic findings of residual carpal tunnel syndrome but clinical examination revealed
that he had good results from his carpal tunnel surgeries and could perform his modified-duty
work. Dr. Smith indicated that appellant’s right ulnar nerve lesion was mild and did not prevent
him from performing modified work. On August 17, 2006 he stated that appellant underwent an
EMG (electromyogram) on August 10, 2006 which was reported as a “very unimpressive
residual dysfunction of the bilateral median nerves at the level of the wrists.” There was no
evidence of ulnar neuropathy. Dr. Smith stated:
“Given these findings, I would conclude that [appellant] is at maximum medical
improvement, has an excellent prognosis and does not require any further
treatment such as surgery to the ulnar nerves since[,] according to the recent EMG
study, there is no evidence of any work-related ulnar nerve compression present.
Given these minor residual findings, I would conclude also that [appellant] could
return to his regular-duty activities.”
On April 18, 2006 Dr. Scott M. Fried, an attending orthopedic surgeon, provided findings
on physical examination and the results of electrodiagnostic testing. He diagnosed bilateral ulnar
neuropathy, bilateral median neuropathy, bilateral plexopathy and cervical radiculopathy and
bilateral repetitive strain injury of the upper extremities (cumulative trauma disorder). On
April 27, 2006 Dr. Fried stated that appellant was unable to work due to an exacerbation of his
symptoms. On August 3, 2006 he stated that appellant was experiencing bilateral upper
extremity pain and was unable to work.
On July 17, 2006 appellant filed a claim for a recurrence of total disability on
April 25, 2006.
On October 4, 2006 the Office referred appellant to Dr. Andrew J. Gelman, a Boardcertified orthopedic surgeon, in order to resolve the conflict in the medical opinion evidence
1

Docket No. 06-1028 (issued September 22, 2006).

2

The Office also accepted a claim for a right ulnar nerve lesion and combined the two cases.

2

between Dr. Fried and Dr. Smith as to whether appellant had any residuals from his accepted
upper extremity conditions. Dr. Gelman was provided with a copy of appellant’s case file and
the statement of accepted facts which included a detailed description of appellant’s modified
mail processor position. He performed a thorough physical examination and reviewed the
factual and medical history of appellant’s condition. In an October 23, 2006 report, Dr. Gelman
stated:
“Today’s examination reveals an alert, comfortable-appearing, right hand
dominant male who is in no acute distress. His shoulders, elbows, wrists, and
fingers move well. Residual following volar left wrist and mid palm incisions are
noted. There is a healed right dorsal wrist wound site which has healed well and a
healed right carpal tunnel midpalmar incision which has also healed well. There
are no detectable wounds…. The fingers including the thumb and wrist move
fully including assessment of all flexor and extensor tendons. There is no
evidence of limb redness, warmth, edema or atrophy.
“Tinel’s is equivocal through both carpal tunnels and equivocal through both
cubital tunnels at the elbow. Equivocal in the sense that there is some sensitivity
which I would describe as a dysthesia, though the radiating pattern is not
extensive and clearly consistent with a significant entrapment. Phalen’s test is
provocative only for wrist discomfort while there is no radiating, tingling, or
numbness sensation. There is no discomfort in the region of the triangular
fibrocartilage complex. Finkelstein’s is negative bilaterally. There is no digital
triggering.
Summary: [Appellant] has had hand difficulties … dating back now over a 15year period. He has had extensive conservative treatment as well as operative
intervention addressing a joint contracture at the left index finger and having
undergone carpal tunnel release procedures bilaterally. [Appellant] … also had
cysts removed, one from the volar aspect of the left wrist and another from the
dorsal aspect of the right wrist.
“[T]he accepted [conditions] in this case include bilateral carpal tunnel syndrome
and right ulnar nerve entrapment syndrome. Recent electrophysiologic data …
have identified mild features of ulnar nerve entrapment bilaterally at the elbows
with rather unimpressive or absent median nerve entrapment through the carpal
tunnels. The electrical findings across the elbow would be supportive of
[appellant’s] subjective complaints. Objectively[,] I am impressed only with the
surgical wounds while again, the Tinel’s is equivocal/borderline across the
elbows.
“With regard to the question of total disability, I am not impressed that [appellant]
has [at] any time been totally disabled. I have reviewed the … modified mail
processor [position]…. The duties as outlined appear to be within the capability
of [appellant]…. I personally believe that this position can be performed on a
full-time basis. Any inability to do so would be purely based on the subjective
nature of [appellant’s] complaints.

3

“As to the issue of surgical treatment, the decision to proceed would ultimately be
up to … [appellant]. With equivocal findings, I would not be particularly anxious
to proceed as [the] outcome may not necessarily reach [the] expectations of
[appellant]. Surgery for nerve entrapment is a recognized alternative, typically as
a last resort for individuals with significant symptomatology and who have failed
conservative treatment. Short of a surgery, [appellant] has long ago reached
maximum medical improvement. His decision to proceed will need to be
independently made. If, in fact, [appellant] does not proceed with surgical
treatment he should plan on returning to his position as a mail processor. If, in
fact, he claims that his job duties cannot be fully performed, permanent job
modification would need to be planned.”
Dr. Gelman indicated that appellant was able to perform his modified position for eight
hours a day.
By decision dated November 9, 2006, the Office denied appellant’s recurrence claim on
the grounds that the evidence did not establish that he sustained a recurrence of total disability on
April 25, 2006 causally related to his accepted upper extremity conditions. On November 9,
2006 the Office also sent appellant a notice of proposed termination of his wage-loss
compensation benefits.
By decision dated December 12, 2006, the Office terminated appellant’s wage-loss
compensation benefits on the grounds that the weight of the medical evidence of record,
represented by the opinion of Dr. Gelman, established that he was not totally disabled due to
residuals of his accepted bilateral carpal tunnel syndrome and right ulnar lesion.3
LEGAL PRECEDENT -- ISSUE 1
When an employee, who is disabled from the job he held when injured on account of
employment-related residuals, returns to a light-duty position or the medical evidence of record
establishes that he can perform the light-duty position, the employee has the burden to establish
by the weight of the reliable, probative and substantial evidence a recurrence of total disability
and that he cannot perform the light-duty position. As part of this burden of proof, the employee
must show either a change in the nature and extent of the injury-related condition or a change in
the nature and extent of the light-duty job requirements.4
To establish a causal relationship between a claimant’s medical conditions and his
employment, he must submit rationalized medical opinion evidence based on a complete factual
and medical background supporting such a causal relationship.5 Rationalized medical opinion
3

Subsequent to the December 12, 2006 Office decision, appellant submitted additional evidence. The Board’s
jurisdiction is limited to the evidence that was before the Office at the time it issued its final decision. See 20 C.F.R.
§ 501.2(c). The Board may not consider this evidence for the first time on appeal.
4

Bryant F. Blackmon, 57 ECAB ___ (Docket No. 04-564, issued September 23, 2005); Terry R. Hedman, 38
ECAB 222 (1986).
5

Michael S. Mina, 57 ECAB ___ (Docket No. 05-1763, issued February 7, 2006).

4

evidence is medical evidence which includes a physician’s opinion on the issue of whether there
is a causal relationship between the claimant’s condition and the implicated employment factors.
The opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.6 Neither the fact that a disease or
condition manifests itself during a period of employment nor the belief that the disease or
condition was caused or aggravated by employment factors or incidents is sufficient to establish
causal relationship.7
Section 8123(a) of the Federal Employees’ Compensation Act provides that, “if there is
disagreement between the physician making the examination for the United States and the
physician of the employee, the Secretary [of Labor] shall appoint a third physician who shall
make an examination.”8 Where a case is referred to an impartial medical specialist for the
purpose of resolving a conflict, the opinion of such specialist, if sufficiently well rationalized and
based on a proper factual and medical background, must be given special weight.9
ANALYSIS -- ISSUE 1
Appellant has the burden to provide medical evidence establishing that he was totally
disabled on April 25, 2006 due to a worsening of his accepted work-related conditions, bilateral
carpal tunnel syndrome and a right ulnar lesion, or a change in his job duties such that he was
unable to perform his light-duty work. He alleged a worsening of his accepted conditions.
Dr. Fried, appellant’s attending physician, determined that appellant could not perform
his modified job. Dr. Smith, the Office referral physician, opined that appellant was capable of
performing his modified-duty work. Due to the conflict in the medical opinion evidence, the
Office referred appellant to Dr. Gelman for an independent medical examination regarding
appellant’s claim that he was totally disabled on April 25, 2006 due to a recurrence of total
disability.
Dr. Gelman was provided with a copy of appellant’s case file and the statement of
accepted facts which included a detailed description of appellant’s modified mail processor
position. He performed a thorough physical examination and reviewed the factual and medical
history of appellant’s condition. Dr. Gelman stated:
“[Appellant’s] shoulders, elbows, wrists, and fingers move well…. The fingers
including the thumb and wrist move fully including assessment of all flexor and

6

Steven S. Saleh, 55 ECAB 169 (2003); Gary J. Watling, 52 ECAB 278 (2001).

7

Michael S. Mina, supra note 5.

8

5 U.S.C. § 8123(a); see also Raymond A. Fondots, 53 ECAB 637 (2002); Rita Lusignan (Henry Lusignan), 45
ECAB 207 (1993).
9

See Roger Dingess, 47 ECAB 123 (1995); Glenn C. Chasteen, 42 ECAB 493 (1991).

5

extensor tendons. There is no evidence of limb redness, warmth, edema, or
atrophy.
“Tinel’s is equivocal through both carpal tunnels and … both cubital tunnels at
the elbow … in the sense that there is some sensitivity which I would describe as
a dysthesia, though the radiating pattern is not extensive and clearly [not]
consistent with a significant entrapment. Phalen’s test is provocative only for
wrist discomfort while there is no radiating, tingling, or numbness sensation.
There is no discomfort in the region of the triangular fibrocartilage complex.
Finkelstein’s is negative bilaterally. There is no digital triggering.”
***
“[T]he accepted [conditions] in this case include bilateral carpal tunnel syndrome
and right ulnar nerve entrapment syndrome. Recent electrophysiologic data …
have identified mild features of ulnar nerve entrapment bilaterally at the elbows
with rather unimpressive or absent median nerve entrapment through the carpal
tunnels. The electrical findings across the elbow would be supportive of
[appellant’s] subjective complaints….
“With regard to the question of total disability, I am not impressed that [appellant]
has [at] any time been totally disabled. I have reviewed the … modified mail
processor [position]…. The duties as outlined appear to be within the capability
of [appellant]…. I personally believe that this position can be performed on a
full-time basis. Any inability to do so would be purely based on the subjective
nature of [appellant’s] complaints.”
Dr. Gelman determined that appellant was able to perform his modified position for eight
hours a day.
The Board finds that Dr. Gelman’s thorough and well-rationalized report is based on a
complete and accurate factual and medical background and is entitled to special weight. His
report establishes that appellant was not totally disabled on April 25, 2006 due to a change in the
nature and extent of his employment-related bilateral carpal tunnel syndrome or right ulnar nerve
lesion, or a change in the nature and extent of his light-duty job requirements. Dr. Gelman found
that appellant was capable of performing his modified position. Therefore, the Office properly
denied his claim for a recurrence of total disability.
LEGAL PRECEDENT -- ISSUE 2
Once the Office accepts a claim, it has the burden of justifying termination or
modification of compensation benefits.10 The Office may not terminate compensation without
establishing that the disability ceased or that it is no longer related to the employment.11 The
10

Barry Neutach, 54 ECAB 313 (2003); Lawrence D. Price, 47 ECAB 120 (1995).

11

Id.

6

Office’s burden of proof includes the necessity of furnishing rationalized medical opinion
evidence based on a proper factual and medical background.12
ANALYSIS -- ISSUE 2
The Office accepted appellant’s claim for bilateral carpal tunnel syndrome and a right
ulnar nerve lesion. Effective December 12, 2006, the Office finalized its termination of his
wage-loss compensation. The Office, therefore, bears the burden of proof to justify a
termination of benefits.13
Dr. Gelman was provided with a copy of appellant’s case file and the statement of
accepted facts. He performed a thorough physical examination and reviewed the factual and
medical history of appellant’s condition. Dr. Gelman found no objective evidence that appellant
was unable to work due to his accepted bilateral carpal tunnel syndrome and right ulnar nerve
lesion. He indicated that electrodiagnostic studies revealed only mild ulnar nerve entrapment
and mild or absent median nerve entrapment at the carpal tunnel.
The Board finds that the weight of the medical evidence, represented by the
comprehensive report of Dr. Gelman, which is based on a complete and accurate factual and
medical background and findings on physical examination, establishes that appellant’s disability
for work causally related to his accepted bilateral carpal tunnel syndrome and right ulnar lesion
had ceased. Based on Dr. Gelman’s report, the Office met its burden of proof in terminating
appellant’s wage-loss compensation effective December 12, 2006.14
CONCLUSION
The Board finds that appellant failed to establish that he sustained a recurrence of total
disability on April 25, 2006 causally related to his accepted bilateral carpal tunnel syndrome and
right ulnar lesion. The Board further finds that the Office met its burden of proof in terminating
appellant’s wage-loss compensation benefits effective December 12, 2006.

12

See Del K. Rykert, 40 ECAB 284 (1988).

13

Willa M. Frazier, 55 ECAB 379 (2004).

14

As noted, appellant returned to his modified position full time on November 20, 2006.

7

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated December 12 and November 9, 2006 are affirmed.
Issued: August 6, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

